Citation Nr: 1736068	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-20 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating greater than 40 percent for Crohn's disease with right partial colectomy and terminal resection and hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran was afforded a Board hearing via videoconference in December 2014.  The transcript is of record.  

The Board remanded the claim in April 2015 for assignment of a separate rating for the Veteran's hepatitis C.  In an October 2015 Supplemental Statement of the Case (SSOC) the Appeals Management Center (AMC) declined to assign a compensable separate rating because (as will be discussed in greater detail below) the rating criteria is the same as the current diagnostic code used to rate the Veteran.  A separate noncompensable rating is assigned herein.  As such, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the October 2015 SSOC additional relevant evidence was associated with the claims file; however, in an October 2015 submission the Veteran waived consideration by the Agency of Original Jurisdiction (AOJ) of any evidence submitted after the SSOC.  As such, the Board may proceed with adjudication of the claim.

As discussed in the prior Board remand, the issues of entitlement to service connection for cirrhosis and claims for increased rating for nephrolithiasis and pancreatic neoplasm had been raised by the Veteran during the December 2014 Board hearing and referred the issues to the Agency of Original Jurisdiction (AOJ).  As the AOJ has not indicated that development of these claims was ongoing or that the claims had been adjudicated, the claims again are REFERRED to the AOJ.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's service-connected Crohn's disease with right partial colectomy and terminal resection and hepatitis C is manifested by daily fatigue, malaise, diarrhea, intermittent weight loss, definite interference with nutrition and absorption, abdominal distension, anemia, intermittent nausea, and occasional involuntary bowel movements necessitating wearing an absorbent pad.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 40 percent for Crohn's disease with right partial colectomy and terminal resection have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.59, 4.114, Diagnostic Code (DC) 7323-7345 (2016).

2.  The criteria for a separate noncompensable disability rating for hepatitis C under DC 7354 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.59, 4.114, DC 7354 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

In reaching that decision, the Board recognizes that in a November 2015 statement the Veteran indicated that his Crohn's condition had worsened.  That said, given that the Veteran specifically detailed the worsening (i.e. an increase in inflammation) and that the last examination had occurred very shortly prior to the statement, the Board concludes that the examinations and other evidence of record is adequate on which to base a decision in this case.

Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran currently has a 40 percent disability rating for his service-connected Crohn's disease with right partial colectomy and terminal resection and hepatitis.  The rating is assigned under DC 7323-7345.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  The Veteran is rated pursuant to DC 7323 (for ulcerative colitis) and DC 7345 (chronic liver disease without cirrhosis).  38 C.F.R. § 4.114, DCs 7323, 7345 (2016).  The Veteran is seeking a higher rating for the Crohn's disease and a separate rating for his hepatitis C.

DC 7323 provides ratings for ulcerative colitis.  Moderate ulcerative colitis, with infrequent exacerbations, is rated 10 percent disabling.  Moderately severe ulcerative colitis, with frequent exacerbations, is rated 30 percent disabling.  Severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions, is rated 60 percent disabling.  Pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, is rated 100 percent disabling.  38 C.F.R. § 4.114, DC 7323. 

Under DC 7345, a noncompensable rating is warranted for non-symptomatic chronic liver disease.  A 10 percent rating is warranted for liver disease manifested by intermittent fatigue, malaise, and anorexia, or if there are incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is warranted for liver disease manifested by daily fatigue, malaise and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms as described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is warranted with symptoms of daily fatigue, malaise and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Chronic liver disease with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.  Chronic liver disease with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  

Note (1) to DC 7345 provides that sequelae, such as cirrhosis or malignancy of the liver, is to be rated under an appropriate DC, but not to use the same signs and symptoms as the basis for rating under DC 7354 and under a DC for sequelae.  (See 38 C.F.R. § 4.14).  Note (2) provides that, for purposes of rating conditions under DC 7345, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Note (3) provides that hepatitis B infection must be confirmed by serologic testing in order to rate it under DC 7345.  38 C.F.R. § 4.114, DC 7345 (2016).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

A March 2002 letter from a private treating physician specifically attributed the Veteran's hepatitis C to multiple transfusions he had undergone in 1975 during surgery for his Crohn's disease.  Other medical records have noted the same etiology of the hepatitis C.

In December 2009, the Veteran brought a claim for increased rating for his Crohn's disease.

The Veteran was afforded a VA examination for his Crohn's disease in February 2010.  The examiner noted a review of the claims file.  Currently, the Veteran denied nausea and vomiting, but did experience daily diarrhea 6 to 12 times per day that were loose and watery in nature.  He reported mucus, but no visible blood.  He experienced mild general abdominal discomfort, most associated with the diarrhea.  The Veteran felt that his appetite was good.  He had lost 6 pounds over the previous year.  

In a March 2010 SSA filing, the Veteran reported that due to fatigue and lack of energy he required a daily 2-hour nap.  He was able to shop, wash dishes, and do light laundry, but no lifting or yard work.  The extent of his ability to perform household chores was dependent on his energy level.  He also reported that his social activities had decreased significantly due to lack of energy and other symptoms.  

In May 2010, the Veteran was admitted to the hospital for weakness and fatigue.  There had not been associated nausea or vomiting and his appetite had been good.  The following day, he underwent an exploratory laparotomy, extensive lysis of adhesions, and ileocolectomy with primary anastomosis.  (The Veteran received a 100 percent disability rating for his period of hospitalization and convalescence from this surgery from May 19, 2010, to July 1, 2010, and this period is not in appellate status.)

In an August 2010 statement, the Veteran indicated that he was not feeling well and that due to his Crohn's disease he had between 4 and 12 bowel movements per day.  He went in and out of atrial fibrillation and continued to lose weight.

In a November 2010 SSA filing, the Veteran described how his activities of daily living, such as bathing and dressing, were affected by fatigue.  The fatigue also adversely affected his ability to exercise.  

In December 2010, the Veteran complained of fatigue and indicated that he needed to take a 2-hour nap at noon every day.  It appeared that his Crohn's disease had been exacerbated by a recent colonoscopy or new medication.  In addition, the treatment provider indicated that the Veteran's hepatitis C needed to be treated.  The Veteran was having 5 to 6 loose bowel movements every day, but denied nausea or vomiting.  He had been trying to exercise daily.  

A January 2011 medical examination for SSA disability benefits included the Veteran's report of needing a 1 to 2 hour nap each day and constant access to a bathroom due to excessive bowel movements.  The record also noted that the Veteran had progressive cirrhosis due to his hepatitis C.

A March 2011 private treatment record documented ongoing fatigue of unclear duration or frequency.

The Veteran underwent a VA examination for his Crohn's disease in March 2012.  At that time, continuous medication was not required for control of the Crohn's disease.  There were moderate associated symptoms, including experiencing several bowel movements per day that were watery, mucousy, and/or partially soft.  He also had abdominal cramps several times per day, mostly after meals.  He had gaseous distention about once per week and occasional nausea.  There were occasional episodes of bowel disturbance with abdominal distress.  There was no weight loss or malnutrition attributable to the Crohn's disease.  The Veteran reported that he had been unemployed since 2009 due to lack of energy and needing a nap in the middle of the day.

In April 2013, the Veteran was afforded a VA general medical examination for all of his service-connected disabilities.  The examiner noted review of the claims file.  As to the Veteran's Crohn's disease, it was fairly stable but he had to monitor his activity and eating habits to function on a daily basis.  Symptoms attributable to Crohn's disease were alternating diarrhea and constipation.  There also were occasional episodes of bowel disturbance with abdominal distress.  There was no weight loss or malnutrition attributable to the Crohn's disease.  Generally, the Veteran's Crohn's disease when considered with his other problems was difficult to manage and made it difficult to work.

As to the surgeries associated with the Crohn's disease the April 2013 VA examination report noted prior resection of the small intestine with ongoing intermittent diarrhea.  The Veteran did not have weight loss or an inability to gain weight due to the Crohn's disease or related surgeries.  It also did not interfere with absorption and nutrition.  The Crohn's disease did not require an ileostomy or colostomy and did not result in a persistent intestinal fistula.  

An April 2013 private treatment record documented that the Veteran experienced 3 to 4 loose but formed bowel movements per day without nocturnal symptoms, abdominal pain, mucus, or blood.  The Veteran's weight was stable, without nausea, vomiting, and abdominal pain.  His energy was up and the Veteran denied fatigue.  

In support of his claim, the Veteran submitted a June 2013 Hepatitis, Cirrhosis and other Liver Conditions Disability Benefits Questionnaire.  The examiner noted diagnoses of hepatitis C from the 1970s and cirrhosis of the liver from April 2013.  The examiner noted that the Veteran had advanced fibrosis / cirrhosis based on elevated blood levels based on testing.  There was daily fatigue and malaise.  The Veteran had incapacitating episodes during the past 12 months of 6 weeks or more.  The Veteran did not currently have any symptoms attributable to his cirrhosis.  He was not a candidate for a liver transplant.  

Less than 2 weeks later in June 2013, the Veteran was afforded a VA examination for his hepatitis / cirrhosis.  The examiner noted review of the claims file.  The Veteran reported 3 to 4 loose but formed stools per day, without any symptoms during the night.  He did report very profound fatigue throughout the day that limited his activities.  The examiner also documented malaise and indicated that the Veteran had not had any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to the liver conditions during the past 12 months.  Symptoms attributable to the Veteran's cirrhosis included daily weakness and malaise.  The examiner noted that a combination of the Veteran's medical problems resulted in him stopping work in December 2009.  The Veteran was able to dress, groom, and feed himself, perform light chores around the house, and engage in light gardening.  He walked about 20 minutes at about 2 to 2.5 miles per hour before becoming short of breath and extremely fatigued to the point that he needed to stop.

During the Veteran's December 2014 Board hearing, his representative indicated that the Veteran's wife had related that the Veteran had to wear adult diapers.  He was embarrassed to discuss it, but did usually wear them at night and frequently during the day when he had bad bouts of diarrhea.  There had been accidents involving incontinence of stool.

In May 2015, the Veteran was treated for a 3-day history of epigastric pain with mild nausea and diarrhea.  The pain was between 3 and 7 out of 10.  

A May 2015 VA treatment record noted that the Veteran had been on a 12-week treatment with Harvoni and that his hepatitis C viral load had been undetectable from week 4 of treatment.  The Veteran had been more tired than usual, but denied weakness, nausea, or vomiting.  There was some baseline diarrhea due to his Crohn's disease.  

A June 2015 radiology report indicated that imaging of the abdomen showed no changes of the pancreatic cystic lesions since June 2014, cirrhosis without focal lesions and borderline mild hepatic steatosis, multiple hemorrhagic right renal cysts, and no local recurrent tumor in the location of the prior left nephrectomy.

In support of his claim, the Veteran submitted a September 2015 Intestinal Conditions Disability Benefits Questionnaire.  The examiner noted diagnoses of chronic diarrhea, Crohn's disease, chronic recurrent pancreatitis, and chronic hepatitis C with cirrhosis.  The examiner noted multiple small bowel resections, most recently in 2010.  The Veteran also had short bowel syndrome with malabsorption secondary to the bowel resections.  Associated symptoms included diarrhea, abdominal distension, anemia, nausea, and chronic worsening abdominal pain.  There were frequent episodes of bowel disturbance with abdominal distress, as well as episodes of exacerbations and/or attacks of the intestinal condition that were manifested by worsening upper abdominal pain.  There had been a total of 4 exacerbations and/or attacks in the previous 12 months.  There was no weight loss attributable to the intestinal condition.  Other complications included general debility, malnutrition, and cirrhosis secondary to the hepatitis C.  There was a history of malignant neoplasm of the kidney which had been fully treated and was in watchful waiting status.  Ongoing complications of the kidney cancer were multiple attacks of pancreatitis and questionable recent Crohn's exacerbation that needed to be evaluated.  The Veteran was unable to work due to the problems involved in the Crohn's disease and pancreatitis, as well as the chronic pain.

A September 2015 Intestinal Surgery Disability Benefits Questionnaire noted resections of the small and large intestines for his Crohn's disease, most recently in May 2010.  Associated symptoms were diarrhea, anemia, nausea, and abdominal pain.  There was weight loss due to diarrhea / malabsorption.  The weight loss had not been sustained for 3 months or longer and he had been able to regain weight with appropriate therapy.  That said, the weight loss caused severe impairment of health and there was definite interference with absorption and nutrition.  The Veteran did not require an ileostomy or colostomy.  There was no persistent intestinal fistula, although there had been a transient fistula in 1975.  Associated symptoms that affected the Veteran's ability to work were chronic diarrhea, fatigue, and occasional shortness of breath.  

In a November 2015 statement, the Veteran indicated that in 1999 he had been diagnosed with cirrhosis of the liver, which had worsened over the years until he was provided medication by VA earlier in 2015 that had improved his overall condition to the point that he no longer had any hepatitis C detectable in his body.  By contrast, he stated that his Crohn's disease had worsened.  A recent October 2015 endoscopy and colonoscopy had shown inflammation in the stomach and intestines, which showed worsening as he had not had inflammation in the intestinal tract in recent times.  In September 2015 he had suffered an acute occurrence of atrial fibrillation and needed to be cardioverted.  He contended that he had ongoing issues that should be considered under various DCs, including cirrhosis (DC 7312), ulcerative colitis (DC 7323), resection of the small intestine (DC 7328), resection of the large intestine (DC 7329), impairment of sphincter control (DC 7332), benign neoplasms (DC 7344), and pancreatitis (DC 7347).  He conceded that a separate compensable rating under DC 7354 for hepatitis C was not warranted due to the absence of any detectable hepatitis C following the 2015 medication treatment.  That said, he could not understand why separate ratings for hepatitis C and his Crohn's disease had not been contemplated prior to the April 2015 Board remand.

Based on a consideration of the evidence of record, the Board finds that a rating greater than 40 percent is not warranted for the Veteran's Crohn's disease with right partial colectomy and terminal resection.

In order to award a rating greater than 40 percent under DC 7323, the Veteran would need to demonstrate at least numerous severe attacks of ulcerative colitis every year and malnutrition and health only fair during remissions.  The evidence does not support such a finding for any period on appeal.  The evidence indicates that the Veteran's symptoms mainly involve daily fatigue and multiple daily episodes of diarrhea and not numerous severe attacks of ulcerative colitis.  As to granting a higher rating under DC 7345, the Veteran has not experienced substantial weight loss.  There have been periods of some weight loss; however, the examinations of record have unequivocally concluded that the Veteran has not experienced substantial weight loss and have indicated that he is able to gain weight following any periods of weight loss.  The totality of the Veteran's symptoms have not been near-constant and debilitating in nature, as he has been able to perform activities of daily living and, despite issues due to daily fatigue, generally has been able to exercise to some degree.  The Board also finds that the Veteran's Crohn's disease did not result in incapacitating episodes of 6 weeks or more in a 12 month period at any time during the appellate timeframe.  The Board recognizes that the June 2013 Disability Benefits Questionnaire indicated that the Veteran had incapacitating episodes during the past 12 months of 6 weeks or more.  This finding is entirely at odds with the findings of VA examinations very shortly before and after that examination and is not in keeping with the treatment records in the claims file that do not document any prescribed bed rest by a medical treatment provider.  The Veteran also has not reported such prescription by either his private or VA physicians.  Therefore, the Board finds that the preponderance of the evidence is against finding that the Veteran had 6 or more weeks of incapacitation (as defined by VA regulations) in any 12 month period during the appellate timeframe.  As such, the Board concludes that an increased rating under DC 7323 or DC 7345 is not warranted.

There is no alternate DC that would afford the Veteran a greater rating for his Crohn's disease.  As noted above and in the prior Board remand, in general, the schedule of ratings for the digestive system, to include DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  That said, a higher rating under one of those DCs might be possible.  A single evaluation will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  Moreover, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban, 6 Vet. App. at 261- 62.

The Board recognizes that the Veteran has had cirrhosis of the liver during the applicable time period and, as such, a higher rating under DC 7312 was contemplated, but the Veteran has not had jaundice, ascites, hepatic encephalopathy, or hemorrhage that would warrant a higher rating under that DC.  As noted above, a separate rating under this DC is not permitted under the regulations.  There is evidence of alternating diarrhea and constipation and abdominal distress, but a higher rating than 30 percent under DC 7319 is not available.  The Veteran has undergone resections of the small and large intestines, implicating DCs 7328 and 7329.  The current 40 percent rating assigned is the maximum available under DC 7329 and, again, a separate rating is not permitted under the regulations.  A 60 percent rating under DC 7328 requires marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  At most, the Veteran has been found to have definite interference with absorption and nutrition, which are the criteria for the currently assigned 40 percent disability rating.  

A separate rating is permitted under DC 7330, but the Veteran has not had a fistula of the intestines during the appellate period, although the Veteran has reported a fistula prior to the appellate time period.  

As discussed in the prior Board remand, the evidence clearly establishes that the Veteran has a diagnosis of hepatitis C that has been definitively attributed to blood transfusions received during surgery for his Crohn's disease.  Moreover, the applicable regulations do not preclude a separate rating for hepatitis C under DC 7354.  Based on the foregoing, the Board concludes that a separate rating for the Veteran's hepatitis C is warranted.  That said, the Board remains bound by the rule against pyramiding when the symptoms on which a compensable rating is based are duplicative of those on which another rating is assigned.  As discussed extensively in the October 2015 SSOC the rating criteria for DC 7345 and DC 7354, in relevant part, are the same.  As the current 40 percent rating for the Veteran's Crohn's disease under DC 7345 has been based on the totality of his symptoms there are no symptoms that could be considered that would afford the Veteran a separate rating under DC 7354.  As such, the Board assigns a separate noncompensable rating under DC 7354 for the Veteran's hepatitis C for the entire appellate time period.

The Board has considered the other DCs found in 38 C.F.R. § 4.114, but has found them to be inapplicable.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 40 percent for the Veteran's Crohn's disease with right partial colectomy and terminal resection or for a compensable rating for his hepatitis C.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of staged ratings are not for application. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased rating greater than 40 percent for Crohn's disease with right partial colectomy and terminal resection is denied.

Entitlement to a separate noncompensable rating under DC 7354 for hepatitis C is granted for the entire appellate time period.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


